Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Anthony Fernando Strange, Appellant                   Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 41833-
No. 06-13-00178-CR        v.                          A). Opinion delivered by Justice Carter,
                                                      Chief Justice Morriss and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Anthony Fernando Strange, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 18, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk